Citation Nr: 0939221	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-30 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to an increased compensable rating tendinitis 
in the left knee.
	
2.	Entitlement to service connection for right knee 
patellofemoral dysfunction, claimed as secondary to 
service connected left knee tendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from August 9, 1977, to 
September 2, 1977, and from March 1986 to September 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) San Juan, Commonwealth of 
Puerto Rico Regional Office (RO). 

The issue of entitlement to an increased (compensable) rating 
for tendinitis in the left knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right knee patellofemoral dysfunction was not 
incurred or aggravated in active military service, and is not 
secondary to the Veteran's service connected left knee 
tendinitis.  


CONCLUSION OF LAW

The criteria for service connection of the Veteran's right 
knee patellofemoral dysfunction, to include as secondary to 
the service connected left knee tendinitis, has not been met.  
38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 

In April 2005 the agency of original jurisdiction (AOJ) 
provided the notices required by 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide. 

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a March 2006 letter, the Veteran was notified of the 
Dingess requirements. Although the notice letter postdated 
the initial adjudication, the claims are being denied herein, 
so any questions as to the appropriate disability rating or 
effective date are moot, and there can be no failure-to-
notify prejudice to the Veteran.  See Dingess/Hartman, 19 
Vet. App. 473 (2006).  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing VA examinations.  Consequently, the duty to notify 
and assist has been met.

Service Connection

For historical purposes, it is noted that service connection 
was established for left knee disability by the Board in a 
May 2002 decision and a 0 percent disability evaluation was 
assigned (by the RO, who implemented the Board decision) 
based on a review of the relevant contemporaneous evidence of 
record.  In March 2005, the Veteran filed a claim for service 
connection of his right knee secondary to his service 
connected left knee.  In June 2005, the RO denied the 
Veteran's claim based upon the evidence of record.  The 
Veteran timely filed an appeal.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Service connection also may be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service- 
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
38 C.F.R. § 3.310 was amended effective October 10, 2006, to 
implement Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
Under the revised section 3.310(b) (the existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service- 
connected.

Turning to the relevant evidence of record, the Veteran's 
service treatment records are negative for any complaints, 
findings, diagnosis, or treatment for a right knee disorder.  
A March 1986 medical record reports that a physical exam 
indicated the Veteran reported a "mild patellar discomfort" 
and that he had been "having problems with [his] left knee 
for quite a while."  See in-service medical examination 
record, dated March 1986.  The Veteran contends, however, 
that his right knee condition results secondary to his 
service connected left knee.  

According to the post-service treatment records, the Veteran 
underwent a VA examination in March 1997 for a bilateral knee 
disorder.  The VA examiner found there was "no instability 
of the knees... motor and sensory function in the leg are 
preserved" and the McMurray test and Drawer test were 
negative.  The range of motion in the right knee was flexion 
at 110 degrees and extension at 180 degrees. X-rays of both 
knees taken in January 1997 were normal.  The VA examiner 
diagnosed the Veteran with post deep vein thrombosis on the 
right leg (superficial femoral vein thrombosis) and shin 
splints.  The VA examiner concluded the Veteran's "pain 
condition and findings of the right leg now must probably be 
associated with this [deep venous thrombosis] condition."  
See VA examination, dated March 1997.

The Veteran underwent another VA examination in June 2003 
where he described right knee pain for the past ten to 
fifteen years, not due to trauma or injury but as a slow 
progression.  The VA examiner found there has been no 
limitation in motion or functional impairment.  The range of 
motion in the right knee was extension of 0 degrees, painful 
in the last 20 degrees, flexion from 0 to140 degrees.  The 
stability test for varus-valgus and anterior-posterior is 
negative as was the McMurray test.  The VA examiner opined 
that the "[r]ight knee's condition of patellofemoral 
dysfunction is less likely as not related to/or caused by the 
left knee condition."  See VA examination, dated June 2003.

A magnetic resonance imaging (MRI) taken of the Veteran's 
right knee in October 2005 revealed no definite meniscal 
tear, small knee effusion, proximal infrapatellar tendinosis, 
patella alta with associated medial patellar facet 
chondromalaciam chonromalacia of the lateral tibial plateau, 
an irregular outline of the anterior cruciate ligament 
suggestive of associated scarring.  The examiner did not give 
an opinion as to the etiology of the right knee condition.  
See VA treatment record, dated October 2005. 

Furthermore, the evidence reveals the Veteran has received 
treatment, including physical therapy and medication.  
However, there is no opinion contrary to the June 2003 VA 
examination.  See VA treatment record, dated June 2006 to 
April 2007.

The Veteran has submitted two lay statements, letters from F. 
P. and J. Q, who both attest to the Veteran's knee disability 
and that the Veteran has complained of pain and functional 
impairment.  See Letters from F. P. and J. Q., dated April 
2005 and undated, respectively.

Based on the evidence,  the Board must deny the Veteran's 
claim for service connection of the right knee, secondary to 
the left knee.  The Veteran has not submitted any competent 
medical evidence relating his current right knee disorder to 
service, and although he has reported that such a link 
exists, as a layperson, he is not competent to comment of the 
etiology of a medical disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Consequently, in light of the VA examiner's negative nexus 
opinion and the lack of countervailing competent evidence, 
the preponderance of the evidence is thus against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for right knee 
patellofemoral dysfunction, claimed as secondary to service 
connected left knee tendinitis, is denied.


REMAND

For historical purposes, as stated above, service connection 
was established for left knee disability by the Board in a 
May 2002 decision and a 0 percent disability evaluation was 
assigned based on a review of the relevant contemporaneous 
evidence of record.  In June 2005, the Veteran was awarded an 
increased rating to 10 percent compensability effective, 
March 23, 2005.  The Veteran now claims that a higher 
evaluation is warranted.

The Veteran stated his condition worsened since his last VA 
examination in June 2005.  Since this June 2005 VA 
examination, the Veteran has not had another to address the 
severity of his left knee tendinitis during this appeal 
period and there is nothing in the record which suggests he 
obtained treatment elsewhere.  As staged ratings may be 
applicable (see Hart v. Mansfield, 21 Vet. App. 505 (2007)), 
it is critical that the record contain current treatment 
records and that the Veteran be scheduled for a more 
contemporaneous VA examination to determine the current 
severity of his left knee condition.  

Therefore, to afford the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
the Veteran should be scheduled for another VA examination.  
This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the Veteran 
will be notified when further action on his part is required.  




Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding VA outpatient 
clinical records for this Veteran.

2.	The AMC should schedule the Veteran for 
a VA examination to determine the 
current severity of his left knee 
tendinitis.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
must list all symptoms attributable to 
the Veteran's left knee condition, and 
opine regarding the degree of their 
severity and the functional impairment 
due to tendinitis. 

3.	Thereafter, the AMC should readjudicate 
the Veteran's claim for an increased 
rating for his service-connected left knee 
disability.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


